          Case 1:19-cr-00125-ABJ Document 6 Filed 04/12/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA




UNITED STATES OF AMERICA

              v.                                   Case No. 1:19-cr-125 (ABJ)

GREGORY B. CRAIG,

                   Defendant.


                                NOTICE OF APPEARANCE

       I hereby give notice to the Clerk of Court of my appearance in this matter as counsel for

Defendant Gregory B. Craig. I am a member in good standing of the Bar of this Court.



Dated: April 11, 2019                       Respectfully submitted,


                                                /s/ William W. Taylor, III
                                            William W. Taylor, III (D.C. Bar No. 84194)
                                            ZUCKERMAN SPAEDER LLP
                                            1800 M Street, NW, Suite 1000
                                            Washington, DC 20036
                                            Tel: (202) 778-1800
                                            Fax: (202) 822-8136
                                            Email: wtaylor@zuckerman.com
